DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status
Claims 3-12 and 17-19 have been amended. Claims 20-27 have been canceled. Claims 1-19 and 28 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-19 and 28 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Lee et al. (US. Pub. No. 2017/0303259 A1, hereinafter Lee).
        Lee teaches a method (Lee, Figs. 1, 5, 6 and [Abstract], ¶ [0005] and ¶ [0012]), comprising: 
selecting, by a network node (Lee, NSSF (network slice selection function/network node) of Figs. 5 and 6), a network function instance and/or a group of network function instances (Lee, NSSF of Fig. 5 shows receiving a request and selecting NSI (network slice instance) as shown on Fig. 5 step 513 and in ¶ [0129], NSSF receiving a request and then detecting the more appropriate AMF and performing NSI (network slice instance) selection. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed only “a network function instance”), the selecting based on information indicating membership of the network function instance in the group of network functions instances and the information including session information for a request associated with a session of a user equipment (Lee, NSSF (network slice selection function) of Figs. 5 and 6 show a registration request and a session establishment request to select the NSI (network slice instance) at steps 511 of Fig. 5 and 603 of Fig. 6 respectively, and further Lee teaches in ¶ [0155], that, the NSSF (network slice selection function) selecting NSI (network slice instance) based on registration information received from AMF (access mobility function) which includes S-NSSAI (single-network slice selection assistance information) which is equivalent to “information indicating membership of network function instances” and an active NSI (network slice instance) to be accessed by the UE which is equivalent to “session information associated with the UE” and further teaches in ¶ [0113] that the NSSAI through NSSF used to select an AMF and a set of network slice instances), the session information indicating whether the network function instance and/or the group of network function instances is assigned to the user equipment (Lee, NSSF of Fig. 6 and ¶ [0155], provides NSI (Network slice instance) selection information and based on session , the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed only “the network function instance”); and 
         forwarding, by the network node (NSSF of Fig. 5), the request to the selected network function instance and/or the selected group (Lee, NSSF of Fig. 5 shows how the NSSF receiving a request and forwarding the response and furthermore teaches in ¶ [0130], “the NSSF may forward information about the selected NSI (network slice instance) to the AMF as an NSI selection response and also forwards information about the new AMF (access mobile function) to the AMF as the NSI selection response”. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed only “a network function instance” to be forwarded). 
Regarding claim 2. 
         Lee teaches receiving, by the network node (Lee, NSSF), the request (Lee, ¶ [0128] NSSF (network node) of Fig.5 receives requests from UE (user equipment) through AMF).



Regarding claim 3.
 Lee teaches wherein the membership of the network function instance in the group is determined based on a group identifier (Lee, ¶ [0100], “the network function instance may be selected based on a logical network identifier and a type of a network function”). 
Regarding claim 4. 
         Lee teaches receiving, by the network node, the information, the information including a group identifier identifying the group and/or a pointer identifying the network function instance, the group identifier and/or the pointer previously being assigned to serve requests for the user equipment (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Lee teaches in ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) through AMF (access mobility function) and wherein the registration request includes information and further teaches in ¶ [0100] how the logical network identifier assigned NSI ID to determine a network instance selection to provide service request to the UE/user equipment. Note that the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed identifying the network instance based on NSI ID/pointer).

Regarding claim 5. 
       Lee teaches receiving, by the network node, candidate information including at least one candidate network function instance, wherein the candidate information indicates the membership of the network function instance in the group and/or address information of the candidate network function instance (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039]and thus, Lee teaches in ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) and further teaches in ¶ [0099] that how the network slice instances can be selected among a plurality of network slice instances in a network system based on (NSSAI) network slice selection assistance information for example, based on at least one of IP addresses of a new AMF (candidate network function instance). Note that the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed the candidate network function instance include IP/address information).
Regarding claim 8. 
            Lee teaches wherein the selecting further comprises: in response to the information indicating the session has not been assigned the group or the pointer (Lee, ¶ [0111] although, there are multiple network slice instances are available in the group, the PDU session is belongs to a specific network slice and does not share the PDU session), selecting, based on the candidate information, a candidate network function instance in a corresponding group of network function instances, wherein the candidate network function instance comprises the selected network function instance (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Lee, ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) and further in ¶ [0099] teaches how the network slice instances can be selected among a plurality of network slice instances in a 

Regarding claim 9. 
        Lee further teaches storing, as part of the session information, the pointer to the selected network function instance and/or the group identifier to the selected group (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Lee teaches in ¶ [0160] how the network repository function (NRF) can manage the network function instance (NFI) repository 710 of Fig. 7 and serving network function repository (SNF) 720 of Fig. 7 after a network function instance (NFI) selection is made based on the session management function (SMF) type, IP address and NSI ID provided. Note that the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed the “storing the session information based on the pointer/NSI ID). 

Regarding claim 10. 
         Lee teaches receiving, by the network node, a release indication indicating the session is not bound to the network function instance (Lee, Fig. 6 shows how the NSSF of Fig. 6 receiving a PDU session establishment request from the AMF and further teaches in [0142], that how a set of network slice instances accessible by the UE (user equipment) terminated from the ongoing PDU session this process is functionally similar to “session is not bound to the network function instance”); and 
releasing, by the network node, the pointer to the network function instance (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Lee teaches in ¶ [0089], NSSF provides an output parameter information about the selected NSI ID and IP address new service AMF and FQDN (fully qualified domain name). The selected NSI ID and IP address equivalent to applicant’s “pointer”).

Regarding claim 11. 
           Lee teaches wherein the network function instance is configured to provide at least an access management function (Lee, ¶ [0246], the network instance function includes AMF (access mobility management function), a session management function (Lee, ¶  [0094], “SMF (a session management function)), a policy control function (Lee, ¶ [0082], “a policy control function ( PCF ) may be shared between one or more network slice instances”), a user plane function (Lee, ¶ [0243], network instances include user plane function), a user data management function (Lee, FIG. 5 and ¶ [0127], UDM (User Data management function)), an authentication server function (Lee, ¶ [0065], “Security anchor function (SEA). The SEA may interact with an authentication server function (AUSF)”), a network exposure function, and/or a network slice selection function (Lee, ¶ [0051], “a network slice selection function (NSSF) 110…” Here the claims recited in alternative …, the Examiner addressed all the limitations except for the “network exposure function”).   
 Regarding claim 12. 
        Lee teaches wherein the network function instance comprises a virtualized network function instance (Lee, ¶ [0053], “a network function may be implemented in a virtualized function , and wherein the group comprises virtualized network function instances (Lee, ¶ [0004], network slice instance selection based on user request provided in a 5G core network architecture according to the introduction of network virtualization technology and further teaches in ¶ [0005] how to select a single instance among a plurality of instances “a group of instances).

Regarding claim 13.
      Lee teaches wherein the virtualized network function instance is virtualized in a host computer and/or a virtual machine (Lee, ¶ [0004], network slice instance selection based on user request provided in a 5G core network architecture according to the introduction of network virtualization technology and further teaches in ¶ [0047] an operation of selecting a single network slice instances among a plurality of network function instances by using a smartphone or a smart electronic device or a personal computer which is equivalent to host computer. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen a host computer).
Regarding claims 14 and 28.
Claims 14 and 28 incorporate substantively all the limitations of claim 1 in an apparatus and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claim 15.

Regarding claim 16.
Claim 16 incorporate substantively all the limitations of claim 3 in an apparatus form and is rejected under the same rationale.
Regarding claim 17.
Claim 17 incorporate substantively all the limitations of claim 4 in an apparatus form and is rejected under the same rationale.
Regarding claim 18.
Claim 18 incorporate substantively all the limitations of claim 5 in an apparatus form and is rejected under the same rationale.
Regarding claim 19.
Claim 19 incorporate substantively all the limitations of claim 9 in an apparatus form and is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Palanisamy (WO 2016/007494 A, hereinafter Palanisamy).

Regarding claim 6. Lee teaches the method of claim 5.
     Lee does not explicitly teach wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier and the pointer, forwarding, by the network node, the request to the network function instance indicated by the group identifier and the pointer, wherein the network function instance is within the group indicated by the group identifier.
      However, Palanisamy teaches wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier and the pointer (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Palanisamy teaches in ¶ [0329] about a group application identifier which contains information to identify a particular service in a session and further teaches in ¶ [0092] that a group identifier and other service related parameters which includes a messaging ID and IP address), forwarding, by the network node, the request to the network function instance indicated by the group identifier and the pointer (Palanisamy, ¶ [0090], the core network (CN) nodes send/forward a group provisioning answer message by including an internal group identifier that is associated with a particular core network node and further teaches in ¶ [0092], that the external group identifier and other services related to the IP address “pointer”), wherein the network function instance is within the group indicated by the group identifier (Palanisamy, ¶ [0079], “the core network configures or provisions the identified UEs 214 (user equipment) using the selected method(s) and allocates one or more internal group identifier(s) associated with the provisioned service(s). The internal group identifiers are used within the core network to identify particular services”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a group identifier in a core network to identify the service provisioning ([0079]) of Palanisamy into a method of selecting a network slice instance by using NSSF ([0128] of Lee. One would have been motivated to do so since this 

Regarding claim 7. Lee teaches the method of claim 5.
         Lee does not explicitly teach wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier without the pointer being assigned, forwarding, by the network node, the request to the network function instance selected from within the group indicated by the group identifier.
         However, Palanisamy teaches wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier without the pointer being assigned (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Palanisamy teaches in ¶ [0079],“the core network configures or provisions the identified UEs 214 (user equipment) using the selected method(s) and allocates one or more internal group identifier(s) associated with the provisioned service(s)” and further teaches in ¶ [0061], that the device triggering a network connection or session while an IP address for the UE 214 is not available or reachable this is functionally similar to the applicants “without the pointer being assigned”), forwarding, by the network node, the request to the network function instance selected from within the group indicated by the group identifier (Palanisamy, ¶ [0090], the core network (CN) nodes send/forward a group provisioning answer message by including an internal group identifier that is associated with a particular core network node and further teaches in ¶ [0092], that the external group identifier and other services related to the IP address “pointer”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method allocating one or more internal group identifier(s) associated with the provisioned service and triggering a connection without IP address ([0079] and [0061]) of Palanisamy into the NSSF forward information of selecting NSI ([0130]) of Lee. One would have been motivated to do so since this method helps a session setup request to establish a communication session without the IP address and thus, ensures the session continuity without any session interruption between the UE and the selected network slice instance in an efficient manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERHANU SHITAYEWOLDETADIK/         Examiner, Art Unit 2455    

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455